DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This communication is responsive to Application No. 16/999,552 filed on August 21, 2020. Claims 1-20 are subject to examination.

Claim Objections
3.	The following claims are objected to because of the following informalities: 
	in claims 1, 8, 11 & 18 “negative transconductance (GM)” should be replaced with “negative transconductance (NGM)”;
in claims 8 & 18 “NMOSs” should be replaced with “n-channel metal oxide semiconductor (NOMS) transistors”;
in claim 18 “the negative GM negative” be replaced with “the NGM stage”; and 
in claims 10 & 20 “RF” should be replaced with “radio frequency (RF)”.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 8-9 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 8 recites the limitation "the negative transconductance (GM) stage" (line 3). There is insufficient antecedent basis for this limitation in the claim. Hence, renders claim 8 and its dependent claims indefinite. Similar rejection applies to claim 18.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

II. 	Ascertaining the differences between the prior art and the claims at issue. 
III. 	Resolving the level of ordinary skill in the pertinent art. 
IV. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1, 4, 7, 11, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fagg (US 2011/0050296 A1) and in view of Chen (US 2015/0188741 A1).

Regarding claims 1 (method) & 11 (device), Fagg teaches a method performed by a device for up-conversion in a wireless communication system (Figure 4, Block 115 “Transmitter Chain” & Paragraph 28: signal is upconverted), the method & device comprising: receiving a first local oscillator (LO) signal (Figure 4, Block 117 “Local Oscillator”); generating a second LO signal, based on the first LO signal and cross-coupled latches (Figure 4, Block 119 “Frequency Divider” & Paragraph 6: frequency divider includes two cross-coupled common mode logic latches); receiving an input signal (Figure 4, Block 114 “Baseband Filter”); generating an upconverted frequency signal, based on the second LO signal and the input signal (Figure 4, Block 116 “Mixer”); generating an output signal (Figure 4, Block 120 “Driver Amplifer”); Figure 4, Block 101 “Antenna”). Although Fagg teaches the up-conversion, Fagg does not explicitly disclose based on a negative transconductance (GM) operating in a sub-threshold region, generating an output signal obtained by processing a harmonic component of the upconverted frequency signal. In a related field of endeavor, Chen discloses based on a negative transconductance (GM) operating in a sub-threshold region, generating an output signal obtained by processing a harmonic component of the upconverted frequency signal (Figures 1, 5 & Paragraph 35: input stage reduces a third order harmonic term by combining a positive first transconductance coefficient and a negative first transconductance coefficient). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Fagg’s transmitter chain to include a NGM as in Chen. One of ordinary skill in the art would be motivated to do so to improve the third order harmonic term, Paragraph 16.

Regarding claims 4 & 14, the combination of Fagg and Chen teaches the method of claim 1 and the device of claim 11. In addition, Fagg  discloses when the input signal is a baseband signal (Figure 4, Block 114 “Baseband Filter”), changing the baseband signal into an intermediate frequency signal (Figure 4, Block 116 “Mixer”) and amplifying the intermediate frequency signal (Figure 4, Block 120 “Driver Amplifer”); and when the input signal is the intermediate frequency signal (Figure 4, Block 116 “Mixer”), amplifying the intermediate frequency signal (Figure 4, Block 120 “Driver Amplifer”).  

Regarding claims 7 & 17, the combination of Fagg and Chen teaches the method of claim 1 and the device of claim 11. In addition, Chen discloses wherein a transistor included in the device is Figure 5 & Paragraph 25: NMOS).

8.	Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fagg, in view of Chen and in further view of Bao (US 2011/0001540 A1).

Regarding claims 2 & 12, the combination of Fagg and Chen teaches the method of claim 1 and the device of claim 11. In addition, Fagg discloses wherein the generating of the second LO signal, based on the first LO signal and the cross-coupled latches comprises: generating an in-phase/quadrature (I/Q) signal, based on the cross-coupled latches (Figures 2, 4: “I”, “Q” & Paragraph 6: frequency divider includes two cross-coupled common mode logic latches); and generating the second LO signal, based on an LO buffer based on a limiter in which an inverter-based high gain amplifier is cascade-connected (Figures 2, 4: “I”, “Q” & Paragraph 6: rail to rail converter is employed to interface frequency divider with inverter type passive mixer buffer stages). However, the above combination fails to disclose explicitly based on an active balun, generating a signal obtained by correcting a phase of the first LO signal. In a related field of endeavor, Bao discloses based on an active balun, generating a signal obtained by correcting a phase of the first LO signal (Figure 3, Paragraph 38: active balun & Paragraph 39: correct errors in amplitude and phase). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the combination’s transmitter chain to include a balun as in Bao. One of ordinary skill in the art would be motivated to do so to convert unbalanced signals into balanced signals, Paragraph 5.

Regarding claims 3 & 13, the combination of Fagg, Chen and Bao teaches the method of claim 2 and the device of claim 12. In addition, Fagg discloses wherein an inductive peaking technique is applied to the phase-corrected first LO signal (Figures 2, 4 & Paragraph 5: inductor quality factor), and wherein the second LO signal comprises a signal amplified to have a rail-to-rail size with respect to the first LO signal (Figures 2, 4 & Paragraph 6: rail to rail converter is employed to interface frequency divider with inverter type passive mixer buffer stages).

9.	Claims 5-6, 10, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fagg, in view of Chen and in further view of Leung (US 2014/0162580 A1).

Regarding claims 5 & 15, although the combination of Fagg and Chen teaches the method of claim 1 and the device of claim 11, the combination does not explicitly disclose wherein the upconverted frequency signal is generated by passing the second LO signal and the input signal through a passive double-balanced frequency mixer. In a related field of endeavor, Leung discloses wherein the upconverted frequency signal is generated by passing the second LO signal and the input signal through a passive double-balanced frequency mixer (Figure 5 & Paragraph 54: double-balanced passive mixers). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the combination’s transmitter chain to include a passive double-balanced frequency mixer as in Leung. One of ordinary skill in the art would be motivated to do so to ensure good performance, Paragraph 6.

Regarding claims 6 & 16, the combination of Fagg, Chen and Leung teaches the method of claim 5 and the device of claim 15. In addition, Leung discloses wherein the generating of the Figure 5: “RF” & Paragraph 54: double-balanced passive mixers).  

Regarding claims 10 & 20, Leung further discloses wherein the generating of the output signal comprises: combining signals converted into RF currents, at a primary coil node of a transformer in a current mode to generate a complex signal (Figure 5: 529); and magnetically coupling the generated complex signal to a single-ended secondary coil to generate an RE output signal (Figure 5: 527 & Paragraph 52: differential amplified RF signal).

10.	Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fagg, in view of Chen and in further view of Caffee (US 2017/0179881 A1).

Regarding claims 8 & 18, the combination of Fagg and Chen teaches the method of claim 1 and the device of claim 11. In addition, Chen discloses wherein the generating of the output signal obtained by processing the harmonic component comprises operating the negative transconductance (GM) stage in weak inversion to remove a third harmonic component occurring in a GM stage (Figures 1, 5 & Paragraph 35: input stage reduces a third order harmonic term by combining a positive first transconductance coefficient and a negative first transconductance coefficient). However, the above combination fails to disclose explicitly wherein the negative GM stage is implemented by a pair of cross-coupled NMOSs. In a related field of endeavor, Caffee discloses wherein the negative GM stage is implemented by a pair of cross-coupled NMOSs (Figure 2 & Paragraph 10: NMOS circuit). It would have been obvious Paragraph 5.

Regarding claims 9 & 19, the combination of Fagg, Chen and Caffee teaches the method of claim 8 and the device of claim 18. In addition, Caffee discloses wherein a center frequency is adjusted based on a capacitor bank configured by capacitors connected to the negative GM stage in parallel (Figure 2: 203/205 & Paragraph 30: negative transconductance).  

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633